138 Ga. App. 208 (1976)
225 S.E.2d 763
JACKSON et al.
v.
THE STATE.
51871.
Court of Appeals of Georgia.
Submitted March 8, 1976.
Decided March 19, 1976.
Oliver & Oliver, Don McGowan, for appellants.
V. D. Stockton, District Attorney, for appellee.
CLARK, Judge.
This is an appeal by two defendants convicted of aggravated assault upon a fellow inmate at the Georgia *209 Industrial Institute at Alto from the denial of their motion for a new trial. Their capable counsel contends that "The weight of the evidence in this case clearly supports the position that culpability can be placed, if at all, only upon defendant Harold Almond."
"On appeal our review is restricted to the legal sufficiency of the evidence, not the weight of the evidence. See Strong v. State, 232 Ga. 294, 298 (206 SE2d 461) (1974). `It is our duty [on appeal] to determine whether the verdict as rendered can be sustained under any reasonable view taken of the proofs submitted to the jury.' Ingram v. State, 204 Ga. 164, 184 (48 SE2d 891) (1948); Powell v. State, 235 Ga. 208. This standard is satisfied by the evidence in this case." Proctor v. State, 235 Ga. 720, 721 (221 SE2d 556). Accordingly, the judgment is affirmed.
Judgment affirmed. Bell, C. J., and Stolz, J., concur.